Citation Nr: 0033940	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  94-24 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg disorder 
as secondary to service-connected right knee disorder.

2.  Entitlement to service connection for a left hip disorder 
as secondary to service-connected right knee disorder.

3.  Entitlement to service connection for chronic tarsal 
tunnel syndrome.

4.  Entitlement to an initial increased evaluation for 
neuralgia of the right heel, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for the veteran's 
internal derangement of the right knee with surgical scar, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from several rating decisions of both the 
Pittsburgh, Pennsylvania and the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Offices (RO).  
The appeal commenced with an August 1993 rating decision, in 
which the Pittsburgh RO granted service connection for 
neuralgia of the right heel and assigned a noncompensable 
evaluation under Diagnostic Code 8723.  In a May 1994 hearing 
officer's decision, the veteran was awarded a 10 percent 
evaluation for neuralgia of the right heel.  Due to the 
veteran's relocation to Florida, his claims folder was 
transferred to the St. Petersburg RO. 

In a May 1999 rating decision, the St. Petersburg RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claims for service 
connection for disorders of the left leg and left hip 
secondary to his service-connected right knee disability; 
denied an increased evaluation for internal derangement of 
the right knee with surgical scar in excess of 10 percent; 
and denied an increased evaluation for neuralgia of the right 
heel in excess of 10 percent.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence to 
reopen the claim, regardless of the RO's action.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this case, the St. 
Petersburg RO addressed the issues of service connection for 
left leg and left hip disorder as secondary to his right knee 
disorder on the basis of whether new and material evidence 
had been submitted following the Pittsburgh RO's denial of 
these issues.  However, the veteran's representative 
submitted a statement in August 1996 with additional evidence 
in support of these claims.  The Board finds that this 
statement constituted a notice of disagreement to the July 
1996 decision.  Thus, the issues pertaining to the left leg 
and left hip should be evaluated on a de novo basis.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Additionally, the Board notes that an August 1993 VA 
electromagnetic (EMG) study appears to indicate that the 
veteran's right heel neuralgia is actually tarsal tunnel 
syndrome.  However, a subsequent VA peripheral nerve 
examination and EMG findings from 1997 and 1999 appear to 
indicate that he does not have tarsal tunnel syndrome.  In 
view of the above duty to assist and an apparent conflict in 
the VA evaluations, the Board is of the opinion that further 
evaluation is necessary.

Finally, the Board observes that although the veteran 
underwent an evaluation of right knee in 1999, the 
examination results were of questionable value due to what 
the examiner characterized as poor patient cooperation and 
resistance.  Reportedly, the amount of flexion of the right 
knee varied based on his position and the attention the 
veteran was paying to the knee.  Moreover, the examiner did 
not make any findings with respect to pain or functional loss 
as required under the provisions of 38 C.F.R. § 4.40 (2000), 
as set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
VA's duty to assist a claimant includes obtaining an 
examination and opinion in order to determine the nature and 
extent of the veteran's disability.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7).  The Board 
finds that another examination is necessary.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Accordingly, this case is REMANDED for the following:

1.  The RO should adjudicate the 
veteran's claims for service connection 
for left leg and left hip disorders on 
the merits.  

2.  The RO schedule the veteran for a 
neurological examination of the nerves of 
his right foot and lower leg by a 
specialist.  The purpose of the 
examination is to determine, first, 
whether the veteran has tarsal tunnel 
syndrome of the right foot, and, second, 
to determine the severity and the proper 
diagnosis of the service connected 
disability, currently characterized as 
neuralgia of the right heel.  Following 
examination, and review of the claims 
file, the examiner should answer the 
following questions:  (1) Does the 
veteran have tarsal tunnel syndrome of 
the right foot; (2) What is the 
relationship between the tarsal tunnel 
syndrome and service; (3) What is the 
relationship between the tarsal tunnel 
syndrome and service connected right knee 
disability; and (4) what are the signs 
and symptoms of the service connected 
right heel disability?  All special 
studies and tests should be performed.  
The examiner should provide reasons and 
bases for his opinion. 

3.  The RO should schedule the veteran 
for an orthopedic examination of his 
right knee with scar, left knee, and left 
hip.  The claims file must be made 
available to the examiner.  All range of 
motion studies of the right knee should 
be performed, and the examiner should 
address the provisions of DeLuca in 
assessing the functional impairment of 
the right knee due to factors such as 
pain, pain on motion, weakness, 
fatigability or incoordination.  All 
necessary studies and tests should be 
performed.  

The examiner should state whether the 
veteran has a disability of his left leg 
and/or hip; and if so what it is; and 
whether it is more likely than not that 
the veteran's left hip and/or left leg 
disabilities are related to the veteran's 
service-connected right knee disorder.  
The examiner should provide reasons and 
bases for these opinions.

4.  After completing the above actions, 
the RO should review the veteran's 
claims.  With respect to the veteran's 
right knee disorder to include scar, the 
RO should specifically consider the 
provisions set forth under Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), and 
38 C.F.R. § 4.14.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





